DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter recited in claims 13-15 regarding a protective part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, line 7, the wording "optionally" renders the claim indefinite because it is not made clear where other than originating from the liner that the curable resin composition would be provided, wherein the list of potential alternatives can vary and ambiguity arises.  See MPEP § 2173.05(h).
Claim 9 recites the limitation "the third part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8, 10, 12-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/133393 to Bergman et al. in view of U.S. 2014/119813 to Moselage, III.  
Bergman et al. discloses, figs. 9A-9C, a fitting element (42) comprising a composite article of reinforcing fibers and a resin composition, wherein a first part (1) of the fitting element comprises reinforcing fibers and a substantially fully cured resin composition, and a second part (2) comprises reinforcing fibers that can accept a curable resin composition that can originate from the liner to form a functional joint between the fitting element and at least a part of the liner, and wherein an interface of the fitting element structurally connects the first and second parts by comprising reinforcing fibers of the second part and resin from the first part, as recited in claim 1.  The second fibers differ in form from the first fibers in that they are partially cured, while fibers of the first part are fully cured, as recited in claim 2.  Page 3, lines 17 and 18 disclose that the claim 4.   The fitting element comprises a circumferential body of which an outer circumferential shell forms the first part and an inner circumferential shell forms the second part, as recited in claim 8.  The circumferential shells of the fitting element extend over the substantially complete circumference of the fitting element, as recited in claim 10.  The first part is continuous across the fitting element and provides dimensional stability to the fitting element and supports the second part, as recited in claim 12.  An edge of the second part functions as a protective part for a free edge of the liner, and is connected to the liner, as recited in claims 13 and 14.  Page 20, line 35, discloses that the first parts are substantially cured, and therefore facilitate transport and handling and/or enable joining by mechanical means, i.e., bolts, clamps, etc, via flanges, as recited in claim 16, while the second part is partially cured, and thus Bergman et al. does not disclose the second part as comprising “dry” fibers, nor does it disclose the interface as comprising an adhesive.  Moselage, III discloses fibers in a composite laminate (25a), figs. 10 and 11, including a fully cured part (20a) and a dry fiber part (22a), onto which a layer of suitable adhesive (45) is provided in a film or past form, thereby securing the laminate to Bergman et al. to be dry, as suggested by Moselege, III, wherein it is known to provide dry fibers as an alternative method of avoiding premature curing of the second part, and to provide an adhesive in addition to the resin between first and second parts, also suggested by Moselege, III in order to aid in the bonding of the fitting and the liner.  
Allowable Subject Matter
Claims 3, 6, 7, 11, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipe liners and pipe repair.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


March 7, 2021
P. F. Brinson